                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY



    ORANE NEITH,
                                                     Civ. No. 19-13545 (1CM) (JBC)
                       Plaintiff,
                                                                 OPINION
    V.


    ESQUARED HOSPITALITY LLC, BC
    COMMISSARY NJ LLC, DEBRA
    MULHOLLAND, ABC CORPORATIONS
    1-20 (FICTITIOUS NAMES), JANE
    DOES 1-20 (FICTITIOUS NAMES),
    JOHN DOES 1-20 (FICTITIOUS
    NAMES),

                      Defendants.



KEVIN MCNULTY, U.S.D.J.:
              Pending before the Court is a motion (DE 5) to dismiss the complaint and
enforce the parties’ agreement to arbitrate, filed by defendants Esquared
Hospitality, LLC (“ESquared”), BC Commissary NJ, LLC (“BC”), and Debra
Muiholland. Defendants also move for an award of attorney’s fees. (Id.). For the
reasons explained herein, the defendants’ motion to dismiss is granted and the
matter is referred to arbitration. Defendants’ motion for fees is denied.

         I.     Summary’
                a. Factual Background
              Defendants make and distribute vegan products. Mr. Neith was employed
by defendants for several years, eventually holding the title of production
manager at defendants’ New Jersey facility. (Compl.        ¶   5).



I       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
othenvise indicated:

                                            1
      On October 11, 2018, Mr. Neith was operating a “Formatic cookie
molding machine” when he seriously injured his hand. (Id.                ¶   1). As a result of
his injury, Mr. Neith requested and received leave under the Family Medical
Leave Act (“FMLA”) (fri.      ¶   23) and went on temporary disability. (Id.       ¶    6). During
this time Mr. Neith also collected workers’ compensation benefits. (Id.).
      However, on October 22, 2018, 11 days after his injury, Mr. Neith’s
employment was terminated. (Id.). Mr. Neith asserts that he was fired in
retaliation for his having applied for workers’ compensation, filed suit in “the
workers’ compensation courts” against defendants (id.              ¶   10—11), and made a
request for FMLA leave (Id.         ¶   23).

          b. Procedural History
      On December 14, 2018, Mr. Neith filed a complaint in the Superior Court
of New Jersey, Law Division, Essex County. The complaint essentially asserts
four claims:
      •   Count I: Retaliation in violation of New Jersey Workers’
          Compensation Act (“NJWCA”), N.J. Stat. Ann. § 34:15-39.1;
      •   Counts II: Wrongful termination and discrimination based on
          disability under the New Jersey Law Against Discrimination
          (“NJLAD”), N.J. Stat. Ann. § 10:5-1, etseq.;
      •   Count III: Retaliation in violation of the FMLA, 29 U.S.C.                §
          26 15(a); and

      •   Count IV: Aiding and abetting wrongful termination and
          discrimination based on disability under the NJLAD.

Counts V and VI assert similar claims against fictitious defendants, which have
not been identified, so I do not discuss them.
      On May 8, 2019, defendant BC was served with a copy of the summons
and complaint. (DE 1 at 5). On June 7, 2019, counsel for ESquared Hospitality
and Debra Mulholland accepted service. (Id.). The same day, they filed a timely
notice of removal to federal court. (Id.).


      “DE”   =   Docket entry number in this case.
      “Compl.”     =   The Complaint filed by Mr. Neith. [DE 1].

                                               2
      On June 26, 2019, defendants moved to dismiss the complaint in favor
of arbitration. (DE 5) Mr. Neith filed papers in opposition to that motion. (DE
6). Defendants filed a reply. (DE 9)

          c. The arbitration provision
      Defendants assert that Mr. Neith signed an enforceable arbitration
agreement. Attached to their papers is a copy of the 2017 arbitration
agreement that they say Mr. Neith electronically signed. (DE 5-2 at 4—7; DE 9-2
at 4—7). Ms. Mulholland submits a certification as a former “Talent Strategy
Manager” for ESquared. In it, she states that in January 2017 defendants
began using an online platform called “Harri” that allows employees to review
and electronically sign employment documents. (DE 9-2 (Declaration of Debra
Mulholland) at 1).
      Electronic records, she says, demonstrate that on May 1, 2017 at 5:26
pm GMT, Mr. Neith, through Harri, electronically signed an “Agreement to
Resolve Disputes by Arbitration.” (Id. at 2—3). She attached to her certification
an additional document that provides the “IP address”2 for the device used by
Mr. Neith to electronically sign the agreement and provides the date and time
that Mr. Neith signed the agreement. (Id. at 7).
      The other party to the arbitration agreement is “The Restaurant,” defined
to “include[] any affiliates and their current and former employees and agents.”
(DE 5—2 at 4). The Restaurant is not otherwise defined in the agreement. At the
top of page 1 of the agreement, however, appears a logo showing a large “E2”,
i.e., E Squared, with a fork interwoven with the “2.” Defendants assert that this
is ESquared’s letterhead (DE 9 at 7).
      The relevant portions of the arbitration agreement read as follows:
      The Restaurant tries to work with employees to resolve differences
      promptly when they arise. Employees should first try to resolve their
      disputes informally by speaking with their supervisor. If you do not
      feel comfortable approaching your supervisor, the Restaurant


2      An IP address or “internet protocol address” is a unique numerical identifier
that attaches to any electronic device that uses the internet protocol.

                                         3
encourages you     to seek assistance from Human Resources staff or
other members       of the Restaurant’s management team. If these
informal efforts   aren’t successful, you agree to refer employment
related disputes   to the arbitration process described below.

1. Overview. You and the Restaurant agree that (except for
“Excluded Claims” which are described below), all disputes, claims
or controversies (“claims”) against the Restaurant that could be
brought in a court will be resolved through arbitration. This
Agreement applies to all federal, state and local laws, regulations,
common law claims and claims for costs, attorneys’ fees and
expenses, and is governed by the Federal Arbitration Act to the
maximum extent permitted by law.

“Excluded Claims” include claims for workers’ or unemployment
compensation benefits, claims under any of the Restaurant’s equity
plans or other pension or welfare benefit plans containing its own
procedure for resolving plan disputes, and all other claims that
legally are not subject to mandatory binding pre-dispute arbitration
under the Federal Arbitration Act. This agreement does not prohibit
you from filing complaints with agencies such as the National Labor
Relations Board or the Equal Opportunity Commission.

You agree to pursue all claims on an individual basis only. You waive
your right to commence or be a part of any class or collective claims,
or to bring a claim with another person. The arbitrator, has no power
to consolidate claims or adjudicate a class or collective action.

4. Specific Arbitration Provisions. A single arbitrator in
accordance with the Employment Rules and Procedures of National
Arbitration and Mediation (“NAM”) will hear the dispute.

The arbitrator shall apply the Federal Rules of Civil Procedure
(except for Rule 23) and the Federal Rules of Evidence as interpreted
in the jurisdiction where the arbitration is held..




The arbitration will take place in the county in which the employee
was employed. The Restaurant will pay for the arbitration costs and
fees imposed, except that You will be responsible for the costs equal
to the cost of filing a Complaint in federal court,

5. Other matters. “The Restaurant” includes any affiliates and their
current and former employees and agents. “You” or “your” includes
you, as well as your heirs, administrators or executors. Nothing in
this Agreement is intended to create a contract of employment for a

                                4
         specific duration. This Agreement will be governed by and
         interpreted in accordance with the laws of the state in which you are
         employed by the Restaurant. Nothing precludes you from
         challenging the enforceability of this Agreement; however, the
         Restaurant will assert that you have agreed to pursue all claims
         individually in arbitration. The consideration for entering into this
         Agreement includes its mutuality, and your continued employment
         and/or your accepting employment with the Restaurant. You agree
         that this consideration is sufficient to support the Agreement.

         I KNOWINGLY AND FREELY AGREE TO THIS MUTUAL
         AGREEMENT TO ARBITRATE CLAIMS WHICH OTHERWISE
         COULD HAVE BEEN BROUGHT IN COURT. I AFFIRM THAT I
         HAVE HAD SUFFICIENT TIME TO READ AND UNDERSTAND
         THIS AGREEMENT AND THAT I HAVE BEEN ADVISED OF MY
         RIGHT TO SEEK LEGAL COUNSEL REGARDING THE MEANING
         AND EFFECT OF THIS AGREEMENT PRIOR TO SIGNING. THE
         RESTAURANT AGREES TO BE BOUND TO ITS TERMS WITHOUT
         ANY REQUIREMENT TO SIGN THIS AGREEMENT.
   II.      Discussion
            a. Legal standards
         This Circuit’s case law has meandered somewhat in defining the proper
standard of review of a motion to compel arbitration. The upshot, however, is
fairly clear. Where the issue can be decided without evidence, it will be, based
on an application of the familiar Rule 12(b)(6) standard to the face of the
pleadings. Failing that, however, the Court will permit discovery and decide the
issue on a summary judgment standard, pursuant to Rule 56. If there is a
genuine issue of fact, summary judgment will be denied and the issues will be
tried.
         Because arbitration is a “matter of contract” between two parties, “a
judicial mandate to arbitrate must be predicated upon the parties’ consent.”
Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 771 (3d Cir.
2013) (quoting Par—Knit Mills, Inc. z’. Stockbridge Fabrics Co., Ltd., 636 F.2d 51,
54 (3d Cir. 1980)). Pursuant to the Federal Arbitration Act (“FAA”), a court may
enforce a contract to arbitrate, but only if the court is satisfied that the
“making of the agreement” to arbitrate is not “in issue.” Id.


                                        D
      In Guidotti v. Legal Helpers Debt Resolution, the Third Circuit stated the
approach a court must take on a motion to compel arbitration. The judiciary
must balance the competing goals of the FAA: the speedy and efficient
resolution of disputes, and the enforcement of private agreements. Id. at 773.
Reconciling sometimes murky precedent in light of those competing interests,
the Guidotti court reasoned that where “the affirmative defense of arbitrability
of claims is apparent on the face of a complaint (or            ...   documents relied upon in
the complaint),       .   .   .   the FAA would favor resolving a motion to compel
arbitration under a motion to dismiss standard without the inherent delay of
discovery.” Id. at 773-74. Such an approach “appropriately fosters the FAA’s
interest in speedy dispute resolution. In those circumstances, ‘[t]he question to
be answered   .   .   .   becomes whether the assertions of the complaint, given the
required broad sweep, would permit adduction of proofs that would provide a
recognized legal basis’ for rejecting the affirmative defense.” Id. at 774 (quoting
Leone v. Aetna Cas. & Sur. Co., 599 F.2d 566, 567 (3d Cir. 1979).
      “In many cases, however, a more deliberate pace is required, in light of
both the FAA’s insistence that private agreements be honored and the judicial
responsibility to interpret the parties’ agreement, if any, to arbitrate.” Id.
      [The Rule 12(b)(6) standard will not be appropriate] when either the
      motion to compel arbitration does not have as its predicate a
      complaint with the requisite clarity to establish on its face that the
      parties agreed to arbitrate or the opposing party has come forth
      with reliable evidence that is more than a naked assertion        that    .   .   .




      it did not intend to be bound by the arbitration  agreement,   even
      though on the face of the pleadings it appears that it did. Under
      the first scenario, arbitrability not being apparent on the face of
      the complaint, the motion to compel arbitration must be denied
      pending further development of the factual record. The second
      scenario will come into play when the complaint and incorporated
      documents facially establish arbitrability but the non-movant has
      come forward with enough evidence in response to the motion to
      compel arbitration to place the question in issue. At that point, the
      Rule 12(bfl6) standard is no longer appropriate, and the issue
      should be judged under the Rule 56 standard.

      Under either of those scenarios, a restricted inquiry into factual
      issues will be necessary to properly evaluate whether there was a

                                                  6
      meeting of the minds on the agreement to arbitrate and the non
      movant must be given the opportunity to conduct limited discovery
      on the narrow issue concerning the validity of the arbitration
      agreement. In such circumstances, Rule 56 furnishes the correct
      standard for ensuring that arbitration is awarded only if there is
      an express, unequivocal agreement to that effect.
      Id. (internal citations and quotations and external citation omitted).

      Thus, where the complaint and supporting documents are unclear as to
an agreement to arbitrate or where a plaintiff responds to a motion to compel
with additional facts sufficient to place the issue of arbitrability “in issue,” then
the parties should be entitled to discovery. After limited discovery, a court may
then “entertain a renewed motion to compel arbitration” and should review
such a motion under the summary judgment standard.
      If summary judgment is unwarranted in light of material factual disputes
regarding an agreement’s enforceability, a court should then proceed to trial
“regarding ‘the making of the arbitration agreement or the failure, neglect, or
refusal to perform the same,’ as Section 4 of the FAA envisions.” Id. (quoting
Somerset Consulting, LLC v. United Capital Lenders, LLC, 832 F. Supp. 2d 474,
482 (E.D. Pa. 2011)). In every instance, “[b]efore a party to a lawsuit can be
ordered to arbitrate and thus be deprived of a day in court, there should be an
express, unequivocal agreement to that effect.” Id. (quoting Par—Knit Mills, 636
F.2d at 54).
      Federal law is decidedly pro-arbitration. The FAA’s purpose is “to reverse
the longstanding judicial hostility to arbitration agreements that had existed at
English common law and had been adopted by American courts, and to place
arbitration agreements upon the same footing as other contracts.” Gilmer v.
Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991). Thus, the statute
makes agreements to arbitrate “valid, irrevocable, and enforceable,” 9 U.S.C.      §
2, subject only to traditional principles of contract formation and
interpretation. The FAA provides that contract provisions manifesting the
intent of the parties to settle disputes in arbitration shall be binding, allows for
the stay of federal court proceedings in any matter that is referable to

                                       7
arbitration, and permits both federal and state courts to compel arbitration if
one party has failed to comply with an agreement to arbitrate. 9 U.S.C.        § 2—4.
        Cumulatively, those provisions “manifest a liberal federal policy favoring
arbitration agreements.” Gilmer, 500 U.S. at 24 (quotations omitted). Thus, “as
a matter of federal law, any doubts concerning the scope of arbitrable issues
should be resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp. v.
Mercury Constr. Corp., 460 U.S. 1, 24—25 (1983).
        The Supreme Court has recently given new content to that strong federal
pro-arbitration policy. In fact, the Court seems to have implied, with
disapproval, that the states were promulgating facially neutral rules that were
in fact intended to discriminate against agreements to arbitrate vis-a-vis other
contracts:
        The FAA     preempts any state rule discriminating on its face
                     ...



        against arbitration—for example, a “law prohibiting} outright the
        arbitration of a particular type of claim.”    And not only that: The
                                                     ....



        Act also displaces any rule that covertly   accomplishes the same
        objective by disfavoring contracts that (oh so coincidentally) have
        the defining features of arbitration agreements.

Kindred Nursing Centers Ltd. P’ship a Clark,      —    U.S.    ,   137 S. Ct. 1421,
1426, 197 L.Ed.2d 806 (2017) (quoting AT&T Mobility LLC u. Concepcion, 563
U.S. 333, 341, 131 S.Ct. 1740, 179 L.Ed.2d 742 (2011)). Any consideration of
State law, then, must bear in mind the Kindred preemption principle.
        New Jersey courts, too, have held that arbitration “is a favored means of
dispute resolution.” Hojnowski v. Vans Skate Park, 187 N.J. 323, 342, 901 A.2d
381 (2006). The state courts have “long noted our public policy that encourages
the ‘use of arbitration proceedings as an alternative forum.” Wein v. Morris, 194
N.J. 364, 375-76, 944 A.2d 642 (2008) (citing Fermi Corp. v. Greate Bay Hotel &
Casino. Inc., 129 N.J. 479, 489, 610 A.2d 364 (1992)); see also Delta Funding
Corp.   i’.   Han-is, 189 N.J. 28, 39, 912 A.2d 104 (2006). Accordingly, arbitration
clauses are afforded a “presumption of arbitrability,” which can only be
overcome if the Court can determine with “positive assurances” that the clause
does not cover the dispute at issue. AT&T Techs. v. Commc’ns. Workers ofAm.,

                                          8
475 U.S. 643, 650, 106 S. Ct. 1415, 89 L.Ed.2d 648 (1986); see also Moses H.
Cone Mem’l Hosp., 460 U.S. at 4, 103 5. Ct. 927 (“Any doubts concerning the
scope of arbitrable issues should be resolved in favor of arbitration”).
Ultimately, arbitration agreements should be read liberally to find arbitrability
whenever possible. Jansen u. Solomon Smith Barney, Inc., 776 A.2d 816 (N.J.
Super. App. Div. 2001).
            b. Existence, validity, and scope of arbitration agreement

         Arbitration is a creature of contract. Before referring any controversy to
arbitration, the Court must determine whether the parties have indeed agreed
to arbitrate it. Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 452 (2003). That
determination has three subparts:
         (1) whether the parties agreed to arbitrate;
         (2) whether the dispute is within the scope of the agreement; and
         (3) whether Congress nevertheless intended the dispute to be non
             arbitrable.

Sarbak    ii.   Citigroup Global Markets, Inc., 354 F. Supp. 2d 531, 536—37 (D.N.J.
2004).
                        i.    Existence of agreement, Congressional policy
         I dispose of elements (1) and (3) briefly.
         As for element (1), Ms. Mulholland has supported her contentions with a
certification.
         A declarant with knowledge, she establishes that the arbitration
agreement was electronically signed by Mr. Neith while he was employed by
defendants. She attaches the relevant electronic business records to establish
this. (See DE 9-2 at 1—2). In the Facts section of Mr. Neith’s opposing brief, his
attorney seemingly expresses skepticism, but does not forthrightly deny that
Mr. Neith signed the agreement with ESquared. Counsel briefly complains that
there is no affidavit sponsoring the electronic signature (but immediately
transitions to the assumption arguendo that it was signed). Ms. Mulholland’s
certification, submitted in reply, remedies that deficiency.


                                          9
      Ms. Muiholland’s declaration also states credibly that the “Restaurant” in
the agreement refers to ESquared. The agreement, she demonstrates, is printed
on that entity’s letterhead. (See 9—2 at 1—2; DE 5-2). Again, plaintiffs counsel,
in the Facts section of the brief, argues that the “Restaurant” is not adequately
defined. Mr. Neith, however, offers no evidence or sworn statement in
opposition to Mulholland’s declaration. Nor does he explain who, if not
ESquared, he was contracting with.
      Attorney statements in a brief, particularly equivocal nondenial-denials
like these, carry no evidentiary weight. Tellingly, the operative Argument
section of Mr. Neith’s brief does not assert an argument that these parties did
not enter into this agreement. ft assumes that existence of the agreement and
is devoted exclusively to the argument that this dispute falls outside the
legitimate scope of the arbitration provision.3
      As for element (3), 1 find no statement of legislative intent to preclude a
waiver ofjudicial remedies for NJLAD, FMLA, and NJWCA claims. See, e.g.,
Parker v. Hahnemann Univ. Hasp., No. CIV. 00-4173(JBS), 2001 WL 797247, at
5 (D.N.J. June 15, 2001) (accepting parties’ determination that Congress had

not prohibited arbitrating FMLA claims). At least prior to the March 18, 2019
amendments to the NJLAD, it was understood that NJLAD claims may be
pursued through arbitration. See, e.g., Martindale v. Sanduik, Inc., 173 N.J. 76,
93, 800 A.2d 872, 882 (2002) (“There is no indication in the text or legislative
histories of either the FLA or the [NJ]LAD that restrict the use of an arbkral
forum to pursue those claims.     .   .   .   The [NJJLAD always permitted such claims




3      Legal issues not discussed in the argument section of a brief ordinarily need not
be considered. f Travitz v. Ne. Dep’t ILGWU Health & Welfare Fund, 13 F.3d 704, 711
(3d Cfr. 1994) (“When an issue is not pursued in the argument section of the brief, the
appellant has abandoned and waived that issue on appeal.”) (citations omitted);
Kadetsky u. Egg Harbor Twp. Ed. ofEduc., 82 F. Supp. 2d 327, 334 n.5 (D.N.J. 2000)
(finding “casual reference” to a claim results in waiver). I do not go so far as to say
these contentions are waived, but they certainly do not seem to be pressed.

                                                10
to be pursued through an administrative hearing proceeding. N.J.S.A. 10:5—
13.”).

                     H.     Scope: Statutory claims
         I turn to the main argument, concerning element (2), the legitimate scope
of the arbitration agreement. The parties disagree as to whether Mr. Neith’s
claims, which are statutory, are subject to arbitration as a matter of law. Mr.
Neith maintains that statutory claims like the ones he asserts here are not
covered by the arbitration agreement. (DE 6 at 10—17).
         In support, he points to Moon zc Breathless mc, 868 F.3d 209, 214 (3d
Cir. 2017). In Moon, the question was whether an employment agreement that
contained an arbitration provision was enforceable with respect to that
plaintiffs claims under FLSA, the New Jersey Wage Payment Law (“NJWPL”),
N.J. Stat. Ann.§ 34:11-4.1, et seq., and the New Jersey Wage and Hour Law
(“NJWHL”), N.J. Stat. Ann. § 34:11-56a, etseq. Moon, 868 F.3d at 212.
         In Moon, the Third Circuit surveyed the case law and outlined a three-
part test to determine whether     statutonr   claims were covered by an arbitration
provision:
         To cover a statutory right under New Jersey law, an arbitration
         clause must do three things. First, it must identify the general
         substantive area that the arbitration clause covers: “To pass
         muster, however, a waiver-of-rights provision should at least provide
         that the employee agrees to arbitrate all statutory claims arising out
         of the employment relationship or its termination.” Garfinkel i.’.
         Morristown Obstetrics & Gynecology Assocs., 168 N.J. 124, 773 A.2d
         665, 672 (2001); see also Atalese v. U.S. Legal Sen’s. Grp., 219 N.J.
         430, 99 A.3d 306, 3 15—16 (2014) (“But the clause, at least in some
         general and sufficiently broad way, must explain that the plaintiff is
         giving up her right to bring her claims in court or have ajunr resolve
         the dispute.”); Martindale v. Sandvik, Inc., 173 N.J. 76, 800 A.2d

4       The March 18, 2019 amendment to N.J. Stat. Ann. § 10:5-12.7 may restrict the
use of arbitration provisions with respect to claims for discrimination. See id. (“A
provision in any employment contract that waives any substantive or procedural right
or remedy relating to a claim of discrimination, retaliation, or harassment shall be
deemed against public policy and unenforceable”). However, whether this restricts
arbitradons is left to another day as this provision applies prospectively and does not
affect the contract at issue here, which was signed in 2017.

                                         11
      872, 883 (2002) (“In the circumstances of this case, the language in
      the arbitration agreement not only was clear and unambiguous, it
      was also sufficiently broad to encompass reasonably plaintiffs
      statutory causes of action.”).

      Second, it must reference the types of claims waived by the
      provision: “It should also reflect the employee’s general
      understanding of the type of claims included in the waiver, e.g.,
      workplace discrimination claims.” Garfinkel, 773 A.2d at 672. It
      need not, however, mention the specific statutory rights at issue;
      “We do not suggest that the arbitration clause has to identify the
      specific constitutional or statutory right guaranteeing a citizen
      access to the courts that is waived by agreeing to arbitration.”
      Atalese, 99 A.3d at 315.

      Third, it must explain the difference between arbitration and
      litigation: “The waiver-of-rights language, however, must be clear
      and unambiguous—that is, the parties must know that there is a
      distinction between resolving a dispute in arbitration and in a
      judicial forum.” Id. at 315; see also Martindale, 800 A.2d at 884
       (enforcing an arbitration clause because it, inter alia, “addressed
       specifically a waiver of the right to ajury trial, augmenting the notice
       to all parties to the agreement that claims involving jury trials would
       be resolved instead through arbitration”).

Moon, 868 F.3d at 214 (emphasis added).
      Two of the cited state cases, Garfinkel and Atalese, held that the
arbitration clause did not cover plaintiffs statutory claims:
      In Garfinkel, language in the arbitration provision confined its scope to
disputes concerning interpretation of the contract terms. Arbitration was
limited to “any controversy or claim arising out of, or relating to, this
Agreement or the breach thereof.” Garfinkel, 773 A.2d at 672. That plaintiffs
statutory claims therefore fell outside the scope of the arbitration provision.
      In Atalese, the New Jersey Supreme Court interpreted the arbitration
provision of a debt-adjustment service contract. The arbitration clause, it
found, did not sufficiently notify the plaintiff that she was surrendering her
right to pursue her statutory claims in court. The Atalese provision read as
follows;



                                       12
      In the event of any claim or dispute between Client and the USLSG
      related to this Agreement or related to any performance of any
      services related to this Agreement, the claim or dispute shall be
      submitted to binding arbitration upon the request of either party
      upon the service of that request on the other party.

Atalese, 99 A.3d at 310.
      In a third case discussed by the Third Circuit, Martindale, the New
Jersey Supreme Court came to the opposite conclusion. That employment
agreement contained the following broad arbitration provision:
      As a condition of my employment, I agree to waive my right to a
      jury trial in any action or proceeding related to my employment
      with [the Employer]. I understand that I am waiving my right to a
      jury trial voluntarily and knowingly, and free from duress or
      coercion.

Madindale, 800 A.2d at 875. That language, the New Jersey Supreme Court
held, contained no limit as to the kind of employment-related disputes that
were covered. Moreover, it was appropriately clear regarding the waiver of the
right to litigate in court. Id. at 884. Therefore, the Martindale court determined
that plaintiffs statutory claims were covered by the arbitration agreement.
      In Moon, which applied this case law, the arbitration provision read as
follows:
      In a dispute between Dancer and Club under this Agreement,
      either may request to resolve the dispute by binding arbitration.
      THIS MEANS THAT NEITHER PARTY SHALL HAVE THE RIGHT TO
      LITIGATE SUCH CLAIM IN COURT OR TO HAVE A JURY TRIAL—
      DISCOVERY AND APPEAL RIGHTS ARE LIMITED IN
      ARBITRATION. ARBITRATION MUST BE ON AN INDIVIDUAL
      BASIS. THIS MEANS NEITHER YOU NOR WE MAY JOIN OR
      CONSOLIDATE CLAIMS IN ARBITRATION, OR LITIGATE IN
      COURT OR ARBITRATE ANY CLAIMS AS A REPRESENTATIVE OR
      MEMBER OF A CLASS.

Moon ultimately held that this arbitration provision fell on the
Garfinkel/Atalese, not the Madindale, side of the line, and therefore did not
cover plaintiff’s statutory claims. The “dispute between Dancer and Club under



                                      13
this Agreement,” Moon held, referred only to contract disputes, not statutory
claims. 868 F.3d at 216.
                    iii.   Application of Moon test to this case
       I find that this case is most analogous to Martindale and therefore hold
that Mr. Neith’s claims fall within the scope of the arbitration agreement.
      The first prong of the Moon test—that the agreement must identify the
general substantive area that the arbitration provision covers—is satisfied. The
arbitration agreement covers “employment related disputes” and includes very
broad language requiring arbitration of “all disputes that could be brought in a
court.” Indeed, the clause explicitly states that it applies to “all federal, state
and local laws” claims:
       [Ajll disputes, claims or controversies (“claims”) against the
       Restaurant that could be brought in a court will be resolved through
       arbitration. This Agreement applies to all federal, state and local
       laws, regulations, common law claims and claims for costs,
       attorneys’ fees and expenses, and is governed by the Federal
       Arbitration Act to the maximum extent permitted by law.

(DE 5-2 at 4). This provision does not contain any limiting language that would
exclude statutory claims.
       ft is true that the agreement does outline a subset of “Excluded Claims.”
(See id.) For example, claims for unpaid workers’ or unemployment
compensation benefits are excluded. That only tends to confirm that, where the
drafters of the agreement intended to exclude a particular kind of claim, they
knew how to do so. Mr. Neith’s claims here do not fall within the exclusion of
claims for unpaid workers’ compensation.5
      The second prong of the Moon test—that the arbitration provision must
reference the types of claims waived—has also been met. Mr. Neith points out
that the NJLAD, FMLA, and NJWCA statutes are not specifically mentioned in
the agreement. (DE 6 at 13). But, as Garfinkel noted, “we do not suggest that a
party need refer specifically to the LAD or list every imaginable statute by name

5     He does claim he was fired in retaliation for exercise of his rights under the
workers’ compensation laws, but I find such a claim to be distinct.
                                         14
to effectuate a knowing and voluntary waiver of rights. To pass muster,
however, a waiverof-rights provision should at least provide that the employee
agrees to arbitrate all statutory claims arising out of the employment
relationship or its termination.” 773 A.2d at 672. Defendants’ arbitration
agreement passes this test. It provided Mr. Neith with notice that “all federal,
state and local laws, regulations, common law claims” arising from his
employment are covered. This is perfectly clear; no more is required.
      The third prong of the Moon test—that the agreement sufficiently explain
the difference between arbitration and litigation—is likewise satisfied. The
agreement is substantially dedicated to discussing the terms under which Mr.
Neith agreed to arbitrate disputes. (See agreement, quoted at pp. 3—6, supra)
The agreement starts in its first paragraph by indicating that should an
employee be unable to resolve a dispute informally, then the employee agrees
to the “arbitration process described below.” (DE 5—2 at 4). That arbitration
process, as outlined in the agreement, tells each employee that an arbitration
must be brought by an employee on an individual basis rather than as a class
action. (Id.). The employee is then told that an arbitrator, rather than a judge,
will have exclusive authority to resolve all disputes. (Id.    §   2). However, the
agreement states that should it be determined that the bar on class actions is
unlawful, “then that action may proceed in a court.” (Id.). The Agreement then
highlights the rules governing the arbitration: how many arbitrators will hear
the case, how an arbitrator is to render decisions, what should happen if
summary judgment motions are submitted, where the arbitration will take
place, and who will pay for the arbitration. (Id.   §   4). Finally, the agreement
concludes by stating that “I KNOWINGLY AND FREELY AGREE TO THIS
MUTUAL AGREEMENT TO ARBITRATE CLIAMS WHICH OTHERWISE COULD
HAVE BEEN BROUGHT IN COURT.” (Id. at 6). The agreement thus spells out
how the arbitration proceeding is to take place and explains that this process is
different from a court proceeding. Again, this could hardly be clearer. It cannot




                                       15
be said that Mr. Neith was not informed that an arbitration proceeding would
be different from, and would take place in lieu of, a court proceeding.
      Accordingly, I find that Mr. Neith’s claims are covered by the parties’
arbitration agreement. That agreement        will   be enforced, and all of the claims in
the complaint will be referred to arbitration.
            c. Stay vs. Dismissal
         A procedural question remains. The Arbitration Act, 9 U.S.C.        § 3,
provides that the court “shall on application of one of the parties stay the trial
of the action until such arbitration has been had in accordance with the terms
of the agreement, providing the applicant for the stay is not in default in
proceeding with such arbitration.” The court of Appeals has held that a stay,
rather than dismissal, is mandatory when one of the parties has made
application for it. See Lloyd z1’. HOVENSA, LLC., 369 F.3d 263, 269 (3d Cir.
2004).
         No such application has been made here, however. The plaintiff has
moved for dismissal. The defendant has not moved for a stay, but has argued
in the alternative that, if only some claims are arbitrable, then only they should
be dismissed. (See Def. Brf. 13, DE 6 at 17.) By negative implication, defendant
is endorsing the notion that dismissal is the remedy in connection with referral
of claims to arbitration. At least where all claims have been found arbitrable
and no party has moved for a stay, it would appear that the court retains the
discretion to dismiss rather than stay the case. Cf LaFumo v. Virbac Cop., No.
CIV.A. 11-4774 SRC, 2012 WL 646029, at*2 (D.N.J. Feb. 24, 2012).
         I will exercise my discretion to grant Defendants’ motion to dismiss the
complaint in connection with referring the claims to arbitration.

            d. Legal fees
         Defendants assert, without citation to legal authority, that they should
be awarded their attorney’s fees in connection with this motion. I disagree.
         When Mr. Neith signed the arbitration agreement, he was guaranteed the
right to challenge the enforceability of the arbitration provision: “Nothing


                                        16
precludes you from challenging the enforceability of this Agreement; however,
the Restaurant will assert that you have agreed to pursue all claims
individually in arbitration.” (DE 5—2 at 5). That is precisely what has taken
place; I cannot find that any wrongful litigation conduct has occurred.
          In any event, “[o]ur basic point of reference when considering the award
of attorney’s fees is the bedrock principle known as the American Rule: Each
litigant pays his own attorney’s fees, win or lose, unless a statute or contract
provides otherwise.” Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242,
252—253 (2010); see also In re Niles, 176 N.J. 282, 293—94 (N.J. 2003) (“New
Jersey has a strong public policy against the shifting of costs” and that “[t]his
Court has embraced that policy by adopting the ‘American Rule,’ which
prohibits recovery of counsel fees by the prevailing party against the losing
party.”).
          Accordingly, defendants’ motion for attorney’s fees is DENIED. Each
party will bear its own costs.

   III.      Conclusion
          For the reasons set forth above, the arbitration agreement is enforced,
the matter is referred to arbitration. The motion to dismiss (DE 5) is
GRANTED. Defendants’ motion for attorney’s fees is DENIED.
          An appropriate order follows.
Dated: January 15, 2020




                                               /j
                                          Kevin McNulty
                                                             .fl
                                          United States District Judge




                                          17
